Citation Nr: 1530815	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2002 to November 2006.

This appeal to the Board of Veterans'Appeals (Board) arose from a June 2011 rating decision in which the RO denied service connection for sleep apnea.  That same month, the Veteran filed a notice of disagreement (NOD).  In December 2012, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  Following the hearing, the undersigned VLJ held the record open for 30 days for the submission of additional evidence.  Within that time, the Veteran, through his representative, submitted letters from his stepdaughter, wife and mother documenting their observations of alleged sleep apnea symptoms during service. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of the April 2015 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Veteran contends that he developed sleep apnea while in service, to include as a result of exposure to dust, toxins and sand while serving in Iraq.

In December 2010, the Veteran underwent a VA examination to address, among other things, his obstructive sleep apnea.  The VA examiner noted that the Veteran reported a 2005 onset date of sleep apnea, and described the complaints by other soldiers with respect to his loud snoring during service.  At that time, the Veteran reported sleeping problems, unrestorative sleep, daytime somnolence, irritability, poor concentration, memory problems and tiredness.  The examiner concluded that the Veteran's sleep apnea was not likely related to environmental exposure to dust, fumes, smoke and sand while in service.  As rationale, the examiner described the known causes of obstructive sleep apnea and noted that persons with anatomically narrowed upper airways, to include the obese, are predisposed to developing the condition. 

In May 2011, the Veteran underwent a VA respiratory diseases examination.  The examiner noted the Veteran's assertions that, while serving in Iraq in January 2005, the Veteran's friends told him that he had problematic sleep patterns and snored nightly.  The Veteran reported feeling tired all of the time and falling asleep easily, several times a day.  The examiner noted the Veteran currently used a CPAP machine.  The examiner concluded that the Veteran's complaints of sleeping problems, memory problems and feeling tired after sleeping were most likely caused by his sleep apnea.  The examiner explained that medical literature showed that a lack of sleep, due to a condition such as sleep apnea, can result in problems with information processing, judgment, short term memory problems and mood regulation. 

In October 2011, the Veteran underwent a VA examination for, inter alia, sleep apnea.  The VA examiner indicated that the Veteran reported symptoms of staying awake during the day, as well as difficulty driving, working and socializing due to sleep apnea.  The examiner noted the use of a CPAP machine to treat the condition.  The examiner diagnosed obstructive sleep apnea, but did not address the etiology of the disability. 

During the April 2015 Board hearing, the Veteran testified that, during service, his snoring increased and he would become so short of breath while sleeping that he would wake himself up multiple times.  He testified that he was prescribed medication while in service to treat his sleeping problems.

The Board finds that the medical evidence currently of record is inadequate to resolve the claim on appeal, as there is no opinion of record that fully addresses the etiology of the Veteran's diagnosed sleep apnea.  

The December 2010 VA examiner addressed only the theory that the Veteran's sleep apnea was caused by in-service exposure to sand and toxins, but did not address any other theory of entitlement.  The May 2011 VA examination report is deficient in that the examiner mentioned, but did not address, the Veteran's contentions that his sleep apnea was present while he was still serving in the military; the examiner also failed to address, in any manner, the etiology of the disability.  Likewise, October 2011 VA examination report merely documents a diagnosis of sleep apnea, but includes no etiology opinion. 

The Board points out that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

The Board further notes that newly submitted statements from the Veteran's family indicate that symptoms such as increased snoring, interrupted nighttime breathing, and choking while sleeping were observed during active duty and immediately thereafter.  This evidence has not been considered by any examiner

Because the record does not include an adequate medical opinion that includes a more thorough discussion, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and all lay assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his sleep apnea claim.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion in this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA medical records, the record currently includes VA treatment records from the San Juan VAMC dated up to September 2012; hence, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from September 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA sleep disorders examination by an appropriate physician.

The contents of the entire claims file, paper and electronic, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise medically related to, his military service, to include incidents of loud snoring and fatigue during service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the competent assertions of the Veteran and his family members concerning the nature of symptoms experienced and observed during service and continuing since that time.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




